JBKEOXELL, C. J.
This was a trial of the right of property, under the statute. An attachment was issued at the suit of the appellees, against one Charles Smith, and levied on one hundred and twenty-six bushels of wheat, found in his possession. The appellant interposed a claim, averring that the wheat was his property. To support his claim, he introduced evidence, tending to show that Smith was his tenant, and that the wheat was grown on the rented premises, of which the tenant had possession. There is no evidence, though the bill of exceptions recites that it contains all the evidence, that the wheat had been delivered to the appellant; on the contrary, the sheriff testifies, that he found it in the possession of the tenant. What were the terms of the contract of renting, is not shown, though it is inferrible that the tenant was to give, as rent, one half the crop of wheat grown on the premises. The appellees likewise claimed to be the landlords, and entitled to the rent from the tenant, and their attachment is sued out for the enforcement of the landlord’s statutory lien. The point of controversy in the court below, it seems, was, whether appellant or appellees had the legal right to the rent; a question foreign to the issue, and not determinable in this proceeding.
A trial of the right of property is an action, or suit, in which the plaintiff in execution is the actor, and the claimant is the defendant. — McAdams v. Beard, 34 Ala. 478. The issue is, in effect, whether the property levied on is subject to the attachment or execution, or not liable, because the *392property of the claimant. — R. C. § 3017; Langdon v. Brumby, 7 Ala. 53. The claimant is limited to proving title in himself : he can not set up an outstanding title in another, though it may be absolute, defeating the levy of the process. McGrew v. Hart, 1 Porter, 175; Thomas v. DeGraffenreid, 17 Ala. 602; Foster v. Smith, 16 Ala. 192; Lehman, Durr & Co. v. Warren & Burch, 53 Ala. These authorities rest on the ground, that thq claimant must recover, if at all, on the strength of his own title : if he has not title, his claim fails. He must have the legal title, with a right to possession, or the actual possession, or the right to it; such title or right as would support trespass, trover, or detinue, against a wrongdoer. If the appellant is the landlord of Smith, entitled to the rent payable by him, and having the statutory lien on the crops grown on the rented premises, this lien does not confer on him a right of property, which will support a claim under the statute. In Thompson v. Spinks, 12 Ala. 155, it was decided, that a landlord could not, by virtue of his statutory lien, maintain trespass, trover, or detinue, against one coming to the possession of the goods. The evidence does not authorize the inference, that any other relation, than that of landlord and tenant, existed between the claimant and the defendant in attachment. There are not facts shown, fvhich would convert them into tenants in common of the crops grown on the premises. The tenant had the right during the term to occupy; and the title to the crops was in him, until a division, and the setting apart to the landlord of his share, or, rather, of the quantity payable to him for rent. Until such division, he had no. right or title to the crops. The tenant was a lessee for rent payable in kind. — Stewart v. Doughty, 9 Johns. 107; Putnam v. Wise, 1 Hill, 234; Smith v. Tankersly, 20 Ala. 212.
This being true, in no aspect of the case could the appellant maintain his claim; and if the court committed errors in the various rulings to which exceptions were reserved, they were not injurious to him, and are not ground of reversal.
Let the judgment be affirmed.